If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       June 4, 2020
               Plaintiff-Appellee,

v                                                                      No. 349082
                                                                       St. Clair Circuit Court
DARIN REY ALDRIDGE,                                                    LC No. 18-002783-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and FORT HOOD and SHAPIRO, JJ.

PER CURIAM.

       Defendant appeals by delayed leave granted1 the sentences imposed after pleading guilty
to malicious destruction of a building valued at $1,000 or more but less than $20,000, MCL
750.380(3)(a), and third-offense attempted domestic violence, MCL 750.81(5). Defendant was
sentenced as a third-offense habitual offender, MCL 769.11, to concurrent terms of 4 to 10 years’
imprisonment for the malicious destruction of a building conviction, and 40 months to 5 years’
imprisonment for the third-offense attempted domestic violence conviction. We affirm.

         As a preliminary matter, defendant has raised a number of sentencing and ineffective-
assistance issues in his two briefs filed with this Court. When we granted defendant’s delayed
application for leave to appeal, however, we explicitly limited this appeal to the “issues raised in
the application and supporting brief.” People v Aldridge, unpublished order of the Court of
Appeals, entered July, 10, 2019 (Docket No. 349082). Accordingly, the only issue properly before
us at this time is whether defendant is entitled to resentencing on the basis of the trial court having
improperly assessed offense variable (OV) 13.2



1
 People v Aldridge, unpublished order of the Court of Appeals, entered July, 10, 2019 (Docket
No. 349082).
2
  Our Court rules expressly state that unless otherwise indicated, an appeal granted by leave is
limited to the issues raised in the application and supporting brief. MCR 7.205(E)(4). While it is



                                                 -1-
         “We review the trial court’s factual determinations regarding an OV score for clear error;
such determinations must be supported by a preponderance of the evidence.” People v Walden,
319 Mich. App. 344, 348; 901 NW2d 142 (2017). “Clear error is present when the reviewing court
is left with a definite and firm conviction that an error occurred.” People v McChester, 310 Mich
App 354, 358; 873 NW2d 646 (2015) (quotation marks and citation omitted). “When calculating
the sentencing guidelines, a court may consider all record evidence, including the contents of a
[presentence investigation report (PSIR)], plea admissions, and testimony presented at a
preliminary examination.” Id. “Whether the facts, as found, are adequate to satisfy the scoring
conditions prescribed by statute, i.e., the application of the facts to the law, is a question of statutory
interpretation which an appellate court reviews de novo.” People v Hardy, 494 Mich. 430, 438;
835 NW2d 340 (2013), superseded by statute on other grounds in People v Rodriguez, 327 Mich
App 573, 579 n 3; 935 NW2d 51 (2019).

        “Offense variable 13 is continuing pattern of criminal behavior.” People v Gibbs, 299
Mich. App. 473, 487; 830 NW2d 821 (2013), quoting MCL 777.43(1). A trial court may properly
assess 25 points for OV 13 where the offense “was part of a pattern of criminal activity involving
3 or more crimes against a person.” MCL 777.43(1)(c). MCL 777.43(2)(a) states that “all crimes
within a 5-year period, including the sentencing offense, shall be counted regardless of whether
the offense resulted in a conviction.” “Therefore, in order for the sentencing offense to constitute
a part of the pattern, it must be encompassed by the same five-year period as the other crimes
constituting the pattern.” People v Francisco, 474 Mich. 82, 87; 711 NW2d 44 (2006). Further,
only crimes designated as a “crime against a person” can be used to support a 25 point score for
OV 13. People v Bonilla-Machado, 489 Mich. 412, 416; 803 NW2d 217 (2011).

        Defendant pleaded guilty to malicious destruction of a building, $1,000 or more but less
than $20,000, MCL 750.380(3)(a), which is categorized as a property crime, MCL 777.16s, and
third-offense attempted domestic violence, which is categorized as a crime against a person. MCL
777.16d. Defendant contends that because the offense of malicious destruction of a building is a
crime against property, that offense cannot be part of a pattern of felonious activity under the
meaning of the statute. Indeed, in People v Pearson, 490 Mich. 984; 807 NW2d 45 (2012), the
Michigan Supreme Court stated that, “for purposes of scoring OV 13, a ‘crime against public
safety,’ may not be transformed into a ‘crime against a person,’ in order to establish a continuing
pattern of criminal behavior under OV 13.” Thus, because the sentencing offense of malicious
destruction of a building is categorized as a property crime, this sentencing offense could not be
considered in scoring OV 13.




true that indigent defendants may raise issues in a Standard 4 brief that their attorneys elect not to
raise in their main appellate briefs, nothing in the language of Michigan Supreme Court
Administrative Order 2004-6 excludes standard 4 briefs from the operation of MCR 7.205(E)(4).
At the same time, nothing in the language of that court rule precludes this Court from discretionary
review of issues not raised in the application, and our Court frequently exercises its discretion in
favor of reviewing issues raised by criminal defendants that might otherwise not be reviewed. In
any event, because we conclude that any errors defendant raises in his standard 4 brief will not
affect the outcome, we have chosen not to address them.


                                                   -2-
        However, the sentencing offense of third-offense attempted domestic violence, is a crime
against a person that could be properly considered in scoring OV 13. In addition, defendant’s
PSIR shows that on October 25, 2018, defendant pleaded no contest to third-offense domestic
violence, MCL 750.81(2), and assault by strangulation or suffocation, MCL 750.84(1)(b). On
December 13, 2018, defendant was sentenced as a fourth-offense habitual offender, MCL 769.12,
to 6 to 20 years’ imprisonment for those offenses. Defendant only argues that his malicious
destruction of a building should not be considered for purposes of scoring OV 13. However, OV
13 expressly provides that “all crimes within a 5-year period, including the sentencing offense,
shall be counted regardless of whether the offense resulted in a conviction.” Third-offense
domestic violence and assault by strangulation or suffocation are both crimes against a person.
MCL 777.16d. Therefore, because defendant engaged in a pattern of criminal activity involving
three crimes against a person within a five-year period, the trial court properly assessed 25 points
for OV 13.

       Affirmed.



                                                             /s/ Jane M. Beckering
                                                             /s/ Karen M. Fort Hood




                                                -3-